Citation Nr: 1132717	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 1969 to June 1972.  

The issue of an initial increased rating comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating action of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, D.C.  The claim for TDIU was raised in an April 2011 statement of the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In October 2009, the RO granted a claim for service connection for PTSD and assigned a 10 percent rating, effective March 18, 2009.  In his November 2009 notice of disagreement, the Veteran stated the RO did not consider Dr. O'Halloran's report in rating his disability.  He said the rating examination did not comply with the Diagnostic Statistical Manual (DSM) IV and VA regulations.  He said the examination only took 30 minutes.  He asserted that the examination should have taken three to four hours.  He felt the RO did not consider all evidence.  

In his February 2011 appeal, the Veteran stated that Dr. O'Halloran's report was completed with Minnesota Multiphasic Personality Inventory (MMPI-2) testing and a lengthy interview (over 2 hours).  He characterized the C&P VA examination as a 20 to 30 minute "yes and no session."  He asserted that he should receive a 70 percent rating.  In a March 2011 statement, the Veteran complained that the examination was over a year and a half old.  

On remand, the Veteran should be given a new VA examination to determine the current nature and severity of his PTSD.  The VA examiner should consider: the February 2009 Dr. O'Halloran report; 2006 and 2007 VA treatment records; the September 2009 VA examination report; and a March 2011 report by Dr. O'Halloran.  

Additionally, the issue of TDIU should be developed.  In April 2011, the Veteran raised the issue of TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

The Veteran should be sent an application and appropriate notice for TDIU.  A service personnel record shows the Veteran's civilian education included 170 quarter hours in biology; completed in 1969.  His main civilian occupation was a bartender.  In a January 2006 VA history and physical examination record, the Veteran said he had a history of a cervical spine herniated disc repair in 1999.  This was a work-related condition and he was retired.  He denied any other chronic disease.  He had no other medical problems.  In a VA addendum, the Veteran said he was a retired shipping delivery driver.  

Past opinions on the Veteran's ability to work have been mixed.  In Dr. O'Halloran's February 2009 psychological report, the Veteran's work history was included.  He related that he had many problems working for the shipping company.  Dr. O'Halloran opined that the Veteran could not work due to his PTSD.  At the 
September 2009 VA examination for PTSD, the only job he reported before the military was mowing lawns in 1963.  He said he attended college on a basketball college scholarship but that his grades fell and he lost his college deferment.  

After the military, he worked for a private shipping company as a delivery man and retired after 30 plus years in 2003.  He spent time with leisure activities and working around the house.  The Veteran said he chose to retire after 30 years of work in the delivery business.  The examiner found the Veteran had transient or mild symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  For example, he had low energy, a difficult sleep pattern, and a loss of interest in previously enjoyed physical activities.  

In March 2011, Dr. O'Halloran state that the Veteran had been retired for eight years.  He had regrets with what was characterized as an early retirement (he worked for 30 years) and said he ended his employment because of his incapacity to endure stress of his vocational responsibilities.  

Accordingly, the case is REMANDED for the following action: 

1. First, send the Veteran an application for TDIU and appropriate VCAA notice.  Allow the Veteran a reasonable opportunity for response.  

2. Next, schedule the Veteran for a pertinent VA examination in order to ascertain the current nature and severity of his PTSD and to determine whether the Veteran is able to secure or follow a substantially gainful occupation.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  

All necessary testing should be conducted.  The examiner should reference the evidence in the file summarized above.  

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity.  The examiner should specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided.  Complete rationale should be given for all opinions reached.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3.  Re-adjudicate the claim for an initial increased rating for PTSD and TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

4.  If, and only if, a total schedular rating is not assigned and the examiner concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD but still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

